Title: To James Madison from James Monroe, 7 June 1790
From: Monroe, James
To: Madison, James


Dear Sir
Fredbg. June 7. 1790.
I have just return’d from the chancery court & sit out for Albemarle tomorrow. I shall remain there untill the appeals, abt. the 25. of this instt.
This will be given you by Mr. Garnett a worthy & respectable gentn. of this town. He visits New York with commersl. views, & will be benefited by your acquaintance. He will consider any attention shewn him as a proof of my acknowledgment for his kindness to me whilst a resident here. He will confer with you further on the subject of our transaction with Mr. Taylor.
I mention’d in my last the ill health of our child & there impos’d on you the mortification of disquieting our friends on that head. We are happy to add that she has so far recover’d as to enable us to carry her home. Mr. Garnett will give you whatever is worthy notice among us. I am with great respect & esteem sincerely yr. fnd. & servant
Jas. Monroe
